Judgment of the Supreme Court, Nassau County, dated June 30, 1969, affirmed, with costs. The preponderance of the evidence demonstrates that the plaintiff completed the work in accord with the contract. We once again are constrained to caution members of the Bar that when using the appendix method they must furnish an appendix upon which an adequate review can be made. Counsel for the appellants have been neglectful of their duty in this respect. Christ, P. J., Hopkins, Munder, Martuseello and Brennan, JJ., concur.